DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 are objected to because of the following informalities:                          
                            t
                            a
                            ,
                             
                            t
                            b
                        
                     are not introduced in Claim 5. The examiner assumes that the “claim 5” in claim 7 is read as “claim 6”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen et al. (US 2013/0115837 A1).
Regarding Claim 1, Kitchen et al. discloses a fiber aggregate (Nanofiber nonwoven 10) for sound insulation (Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5), wherein the fiber aggregate for sound insulation satisfies formulae (i) and (ii) below where the fiber aggregate for sound insulation has an average fiber diameter of                                 
                                    D
                                    a
                                
                             and a bulk density of ρa.  
                        
                            450
                             
                            n
                            m
                             
                            ≤
                             
                            D
                            a
                             
                            ≤
                             
                            8500
                             
                            n
                            m
                        
                     
(ii) 	                        
                            0.09
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            ≤
                             
                            ρ
                            a
                             
                            ≤
                             
                            0.33
                             
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    

Kitchen et al. fails to explicitly disclose average fiber diameter and instead uses median fiber diameter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used a fiber aggregate for sound insulation with a median fiber diameter instead of a mean fiber diameter because 50% of the fiber diameters are above and below the median fiber diameter and the median fiber diameter may also be the average fiber diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, Kitchen et al. fails to explicitly disclose the range of (i) and (ii), they disclose nanofiber nonwoven 10 is comprised of nanofiber 30 (Para. 0013) which has a median diameter of less than 1000nm (See Para. 0016, Lines 1-2, Fig. 1,4), and nanofiber nonwoven 10 is less than                                 
                                    0.2
                                    g
                                    /
                                    c
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            (See Para. 0015, Lines 1-5, Fig. 1,4); both of which are in similar overlapping ranges of (i) and (ii), respectively. It would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to have range (i) for the purpose of creating smaller diameter fibers that are associated with a higher surface area to exhibit optimum acoustic properties (Para. 0016-0017, Lines 5-9 and 1-5) and range (ii) for the purpose of optimizing specific performance attributes associated with the density of fiber aggregate (Para. 0028, Lines 1-7), such as, the thickness of the fiber aggregate is inherent in bulk density and is associated with sound insulation performance (Para. 0003), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233). 
Regarding Claim 2, Kitchen et al. discloses all the limitations introduced in parent Claim 1. Kitchen et al. further discloses the fiber aggregate (Nanofiber nonwoven 10) for sound insulation (Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) according to Claim 1, wherein the fiber aggregate for sound insulation further satisfies a formula (i') below.  
(i')                         
                            450
                             
                            n
                            m
                             
                            ≤
                             
                            D
                            a
                             
                            ≤
                             
                             
                            1650
                             
                            n
                            m
                        
                     
Kitchen et al. fails to explicitly disclose average fiber diameter and instead uses median fiber diameter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used a fiber aggregate for sound insulation with a median fiber diameter instead of a mean fiber diameter because 50% of the fiber diameters are above and below the median fiber diameter and the median fiber diameter may also be the average fiber diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, Kitchen et al. fails to explicitly disclose the range of (i’), they disclose nanofiber nonwoven 10 is comprised of nanofiber 30 (Para. 0013) which has a median diameter of less than 1000nm (See Para. 0016, Lines 1-2, Fig. 1,4), which is in a similar overlapping range of (i'). It would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to have range (i') for the purpose of creating smaller diameter fibers that are associated with a higher surface area to exhibit optimum acoustic properties (Para. 0016-0017, Lines 5-9 and 1-5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding Claim 3, Kitchen et al. discloses all the limitations introduced in parent Claim 1. Kitchen et al. further discloses the fiber aggregate (Nanofiber nonwoven 10) for sound insulation (Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) according to Claim 1, wherein the fiber aggregate for sound insulation further satisfies a formula (ii') below.   
(ii’)                         
                            0.09
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                             
                            ≤
                             
                            ρ
                            a
                             
                            ≤
                             
                             
                            0.22
                             
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
Although Kitchen et al. fails to explicitly disclose the range of (ii’), they disclose nanofiber nonwoven 10 is less than                                 
                                    0.2
                                    g
                                    /
                                    c
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            (See Para. 0015, Lines 1-5, Fig. 1,4), which is in the overlapping range of (ii’). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have range (ii') for the purpose of optimizing specific performance attributes associated with the density of fiber aggregate (Para. 0028, Lines 1-7), such as, the thickness of the fiber aggregate is inherent in bulk density and is associated with sound insulation performance (Para. 0003), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding Claim 4, Kitchen et al. discloses all the limitations introduced in parent Claim 1. Kitchen et al. further discloses the fiber aggregate for sound insulation (Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) according to Claim 1, wherein the fiber aggregate for sound insulation further satisfies formulae (i") and (ii") below.  
(i’’)                         
                            1350
                             
                            n
                            m
                             
                            ≤
                             
                            D
                            a
                             
                            ≤
                             
                            1650
                             
                            n
                            m
                        
                     
(ii’’)                         
                            0.18
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            ≤
                             
                            ρ
                            a
                             
                            ≤
                             
                            0.22
                             
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                     
Kitchen et al. fails to explicitly disclose average fiber diameter and instead uses median fiber diameter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used a fiber aggregate for sound insulation with a median fiber diameter instead of a mean fiber diameter because 50% of the fiber diameters are above and below the median fiber diameter and the median fiber diameter may also be the average fiber diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233)
Furthermore, Kitchen et al. fails to explicitly disclose the range of (i’) and (ii’’), they disclose nanofiber nonwoven 10 is comprised of a blend of “nanofibers [30] with a median diameter less than one micron and a micron-sized fibers having a median diameter greater than 1 micron” (See Para. 0030, Lines 1-5, Fig. 1,4), and nanofiber nonwoven 10 is less than                                 
                                    0.2
                                    g
                                    /
                                    c
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            (See Para. 0015, Lines 1-5, Fig. 1,4); both of which are in similar overlapping range of (i’’) and (ii’’), respectively. It would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to have ranges (i’’) for the purpose of creating smaller diameter fibers that are associated with a higher surface area to exhibit optimum acoustic properties (Para. 0016-0017, Lines 5-9 and 1-5) range and (ii’’) for the purpose of optimizing specific performance attributes associated with the density of fiber aggregate (Para. 0028, Lines 1-7), such as, the thickness of the fiber aggregate is inherent in bulk density and is associated with sound insulation performance (Para. 0003), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding Claim 5, Kitchen et al. discloses all the limitations introduced in parent Claim 1. Kitchen et al. further discloses a sound absorbing and insulating material (Nanofiber nonwoven composite 90 absorbs acoustic energy. See Para. 0048, Lines 13-16. Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) comprising: a first fiber aggregate layer (Nanofiber nonwoven 10, Fig. 1, 4); and a second fiber aggregate layer (All elements of nanofiber nonwoven composite 90 are of the same material Para. 0049, Fig. 4) superimposed on the first fiber aggregate layer (Attaching nanofiber nonwoven 10 to nanofiber nonwoven composite 90. See Para. 0057, Lines 17-18), wherein the first fiber aggregate layer is composed of the fiber aggregate for sound insulation according to Claim 1, the second fiber aggregate layer is composed of a fiber aggregate satisfying formulae (iii) and (iv) below where the fiber aggregate has an average fiber diameter of                                 
                                    D
                                    b
                                
                             and a bulk density of                                 
                                    ρ
                                    b
                                
                            .  
(iii)                         
                            4000
                             
                            n
                            m
                             
                            ≤
                             
                            D
                            b
                             
                            ≤
                             
                             
                            8500
                             
                            n
                            m
                        
                          
(iv)                         
                            0.04
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                             
                             
                            ≤
                             
                            ρ
                            b
                             
                            ≤
                             
                             
                            0.06
                             
                            g
                            /
                            c
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
Kitchen et al. fails to explicitly disclose average fiber diameter and instead uses median fiber diameter. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used a fiber aggregate for sound insulation with a median fiber diameter instead of a mean fiber diameter because 50% of the fiber diameters are above and below the median fiber diameter and the median fiber diameter may also be the average fiber diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233).
Furthermore, Kitchen et al. fails to explicitly disclose the range of (iii) and (iv), they disclose nanofiber nonwoven composite 90 which is comprised of nanofiber nonwoven 10 which may have a blend of “nanofibers [30] with a median diameter less than one micron and a micron-sized fibers having a median diameter greater than 1 micron” (See Para. 0030, Lines 1-5, Fig. 1,4), and nanofiber nonwoven 10 of nanofiber nonwoven composite 90 is less than                                 
                                    0.2
                                    g
                                    /
                                    c
                                    
                                        
                                            m
                                        
                                        
                                            3
                                        
                                    
                                
                            (See Para. 0015, Lines 1-5, Fig. 1,4); both of which are within similar overlapping ranges of (iii) and (iv), respectively. It would have been an obvious design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to have ranges (iii) for the purpose of creating smaller diameter fibers that are associated with a higher surface area to exhibit optimum acoustic properties (Para. 0016-0017, Lines 5-9 and 1-5) range and (iv) for the purpose of optimizing specific performance attributes associated with the density of fiber aggregate (Para. 0028, Lines 1-7), such as, the thickness of the fiber aggregate is inherent in bulk density and is associated with sound insulation performance (Para. 0003), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art (In re Aller, 105 USPQ 233). 
Regarding Claim 6, Kitchen et al. discloses all the limitations introduced in parent Claim 1 and Claim 5. Kitchen et al. further discloses the sound absorbing and insulating material (Nanofiber nonwoven composite 90 absorbs acoustic energy. See Para. 0048, Lines 13-16. Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) according to Claim 5, wherein the sound absorbing and insulating material further satisfies a formula (v) below where the first fiber aggregate layer (Nanofiber nonwoven 10, Fig. 1, 4) has a thickness of ta and the second fiber aggregate layer (Nanofiber nonwoven composite 90, Fig. 4) has a thickness of                                 
                                    t
                                    b
                                
                            .  
(v)                         
                            t
                            a
                            <
                            t
                            b
                        
                      
The first fiber aggregate layer is made of a layer of nanofiber nonwoven 10 (Fig. 1, 4); the second fiber aggregate layer (Nanofiber nonwoven composite 90, Fig. 4) is made of another layer of nanofiber nonwoven 10 (Fig. 4) and a layer 50 (Fig. 4). Hence, the first fiber aggregate layer is less than the second fiber aggregate layer, and (v) is satisfied.
Regarding Claim 8, Kitchen et al. discloses all the limitations introduced in parent Claim 1 and Claim 5. Kitchen et al. further discloses the sound absorbing and insulating material (Nanofiber nonwoven composite 90 absorbs acoustic energy. See Para. 0048, Lines 13-16. Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) according to Claim 5, wherein the first fiber aggregate layer (Nanofiber nonwoven 10, Fig. 1, 4) and the second fiber aggregate layer (Nanofiber nonwoven composite 90, Fig. 4) are composed of an identical material (“The micron-sized fiber and nanofibers may be of the same polymer type” in nanofiber nonwoven 10 (Para. 0030, Lines 8-10). All elements of nanofiber nonwoven composite 90 may “be compromised of the same polymeric material” Para. 0049.)  
Regarding Claim 9, Kitchen et al. discloses all the limitations introduced in parent Claim 1 and Claim 5. Kitchen et al. further discloses a sound absorbing and insulating material (Nanofiber nonwoven composite 90 absorbs acoustic energy. See Para. 0048, Lines 13-16. Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) for a vehicle used for a vehicle (Vehicular use. See Para 0057, Lines 1-6), the material comprising the sound absorbing and insulating material according to Claim 5, wherein the first fiber aggregate layer (Nanofiber nonwoven 10, Fig. 1, 4) is arranged on an outdoor side of the vehicle and the second fiber aggregate layer (Nanofiber nonwoven composite 90, Fig. 4) is arranged on an indoor side of the vehicle.
Although Kitchen et al. fails to explicitly disclose the first fiber aggregate layer is arranged on an outdoor side of the vehicle and the second fiber aggregate layer is arranged on an indoor side of the vehicle, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose from the finite number of predictable solutions, i.e., the arrangement of the first fiber aggregate layer on an outdoor side of the vehicle or the first fiber aggregate layer on indoor side of the vehicle in order to determine the best sound absorbing and insulating placement (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)). 
Regarding Claims 10-12, please note the rejection as set forth above with respect to Claim 5. Claims 10-12 are rejected for similar reasons as Claim 5, detailed discussion is omitted for brevity. 
Regarding Claims 13-14, please note the rejection as set forth above with respect to Claim 8. Claims 13-14 are rejected for similar reasons as Claim 8, detailed discussion is omitted for brevity. 
Regarding Claims 15-16, please note the rejection as set forth above with respect to Claim 9. Claims 15-16 are rejected for similar reasons as Claim 9, detailed discussion is omitted for brevity.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen et al. (US 2013/0115837 A1) in view of Nagashima et al. (JPH1120570A).
 Regarding Claim 7, Kitchen et al. discloses all the limitations introduced in parent Claim 1 and Claims 5-6. Kitchen et al. further discloses the sound absorbing and insulating material (Nanofiber nonwoven composite 90 absorbs acoustic energy. See Para. 0048, Lines 13-16. Nanofiber nonwoven 10 has acoustic insulation properties, See Para. 0028, Lines 1-5) according to Claim 5, wherein the sound absorbing and insulating material further satisfies a formula (vi) below.
(vi)                         
                            t
                            a
                            /
                            t
                            b
                            ≤
                            1
                            /
                            2
                             
                        
                    
 Kitchen et al. fails to disclose that the sound absorbing and insulating material further satisfies a formula (vi); however, Nagashima et al. teaches the sound absorbing and insulating material which satisfies formula (vi) (Layer 5 “absorb[s] noise from the outside of the vehicle” while layer 4 is part of “a double-walled sound-insulating structure,” See Para. 0002. Low density layer 5 has a thickness of 14-40mm, See Para. 0027 and 0031. High density layer 4 has a thickness of 1-10mm, See Para. 0027 and 0031. Therefore, layer 4 with a thickness of ta, 1-7mm, and layer 5 with a thickness of tb, 14-40mm and as viewed in Fig. 4 satisfies (vi).)
Kitchen et al. and Nagashima et al. are in similar fields of sound absorbing and insulating materials within vehicles. Modifying Kitchen et al. with the teachings of Nagashima et al. would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have satisfied formula (vi) because the cost effectiveness of “the thicker the thickness, the better” (Para. 0012) combined with the densities of the layers contributing to the overall weight in the vehicle, would lead one to choose the higher density layer,                                 
                                    t
                                    a
                                
                            , to be less than or equal to                                 
                                    ½
                                     
                                    t
                                    b
                                
                            . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bliton et al. (US 20110114414 A1) teaches a moldable and acoustically tunable sound absorption material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B OLSON whose telephone number is (571)272-3041. The examiner can normally be reached Monday - Friday, 8:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270 5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER B. OLSON/Examiner, Art Unit 4185                                                                                                                                                                                                        

/JUSTIN SEO/Primary Examiner, Art Unit 2853